Title: To Benjamin Franklin from Thomas Bell, 31 October 1781
From: Bell, Thomas
To: Franklin, Benjamin


L’Orient 31th Octor. 1781
I had the Honor to Write your Excellency, the 28: of Last Month, to Which I have not been favor’d With an Answer,— Mr. Nesbitt, has Likewise mentiond my Situation to you— I have this Day, recieved A Letter from Captn. John Kinnear, the person for Whom it was proposed I should be Exchanged, Who Engages in Case he Gets his Liberty on Parole, to Make his Appearenc in Limerick, and take up my Parole & Return it me. If your Excellency thinks this can be Admitted, I beg that you Will inform me as Soon as possible, I have now been in this Kingdom, five months at a Considerable Expence, Which Added to my Loss in the Luzerne, the Ship I commanded, is much two heavy for me to bare, & I shall be Reduced to the Greatest Necessity, unless by being Speedely Releas’d from my Parole, I may Return to America, & Get once more into Employment— I once more Request that your Excellency Will Consider my Disagreeable Situation, and have the honor to Remain With great Respect your Excellencys Most Obed. Humb. Servt.
Tho. Bell
his Excellencey Docr. Benjn. Franklin
